Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is vague and indefinite.  On line 2, the phrase “pass through the back surface of the enclosure and operative end the mounting plate” is unclear.  It appears that the word       --of-- should be inserted between the word “end” and “the”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlock, Jr. et al (U.S. Patent No. 5,803,373), hereinafter “Sedlock”, Sedlock Figure 5, in view of Sedlock Figures 1-4 and 8, and Metzger (WO 2005/006931).
With respect to Claims 1 and 12, Sedlock, Figure 5, teaches a water-resistant roll material dispenser assembly or a kit comprising: 
an enclosure 50 configured to hold a roll of web material, 
a mounting plate 54 affixed to a back surface of the enclosure 50; 

Sedlock, Figure 5, teaches all the elements of the gasket but does not show the specifics of the dispenser, i.e., it is unclear whether the opening is directed downwardly.
However, Sedlock, Figures 1-4 and 8, teaches an enclosure 20 having a downwardly directed opening 34 through which web material is dispensed (see Figure 8).
It would have been obvious to one of ordinary skill in the art to provide Sedlock, Figure 5, with a downwardly directed opening, as taught by Sedlock Figures 1-4 and 8, for the purpose of protecting the material from getting wet as the water runs down the sides of the enclosure.
Sedlock Figure 5 in view of Sedlock Figures 1-4 and 8 are advanced above.  
Sedlock Figure 5 in view of Sedlock Figures 1-4 and 8 teach all the elements of the dispenser except for a plurality of ribs extending rearwardly from a back surface of the mounting plate towards a mounting surface.
However, Metzger, Figures 1-5, teaches a dispenser comprising a plurality of ribs 8 extending rearwardly from a back surface of a mounting plate 2 towards a mounting surface.
It would have been obvious to one of ordinary skill in the art to provide the mounting plate of Sedlock Figure 5 in view of Sedlock Figures 1-4 and 8 with a plurality of ribs, as taught by Metzger, for the purpose of stiffening and strengthening the mounting plate.
With respect to Claim 2, Metzger further teaches wherein the plurality of ribs are generally vertically oriented.  
With respect to Claim 3, Metzger further teaches wherein the mounting plate defines a plurality of channels between adjacent ribs.  
Claim 4, Sedlock Figures 1-4 and 8 further teaches wherein the mounting plate 18 further comprises a plurality of watertight threaded slots that are each configured to receive a threaded fastener (see Figure 3) passing through the back surface of the enclosure.  
With respect to Claim 8, Sedlock Figures 1-4 and 8 further teaches wherein the gasket 56 is disposed about a perimeter of the front surface of the mounting plate 18.  
With respect to Claim 9, Sedlock Figures 1-4 and 8 further teaches wherein the perimeter of the front surface of the mounting plate 18 is approximately equal to a perimeter of the back surface of the enclosure 20.  
With respect to Claim 14, Metzger further teaches a plurality of threaded fasteners configured to pass through the back surface of the enclosure and operative end the mounting plate to secure the mounting plate to the back surface of the enclosure. 
	With respect to Claims 17-18, the method described in these claims would inherently result from the use of water resistant roll material of Sedlock Figure 5, in view of Sedlock Figures 1-4 and 8, and Metzger as advanced above. 
Allowable Subject Matter
Claims 5-7, 10-11, 13, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654